OFFICE    OF   THE   ATTORNEY     GERERAL   OF   TEXAS
                           AUSTIN



                                          Mlrroh14, 1939


Ban. R. G. Watsrs
Casualty Ixwm3nos Ooirdsaionsr
Austin, Texas
Deer Slrr




     Forty-~lmh-IaglaletM?e, Aelm 3987."
          You atate that thlcramndment ia d48lga48    a* en
emendmeat to Baotion e0 sr Senate BlLl ITo.98, u h io hlo -
tlon Beta out ssreral ex4siptl0iaS up&z the ( Lfst,
                                                  en6 y su




                                                              b,‘.,
                                                              .
                                                              ., .,,
ilc;n.   i?.   G.    "aters, ?-:aroh:.?G,
                                       1939, I'aF,e
                                                  2


soy tbst it is proposed to s:d SootIon (f) to t?<:lint
cf exempt ions stnted in CkctIon 20 of Senate Fill Go.
96.
          IOU dirinot sand u> (1 aopg *f the entire bill
al:<+e am :.ot in poseeaslor, of some, bet you are re-
s-~ect.rullq-
           advised that ft is t';.e opinion of this Depart-
.mentthat t&e language of Seotion (f) (the propoemd emond-
rnt      ae    set    out   above),   when   u8sd   .4m- 4x1 sx4aptlon     4laune,
would olearly sZeppttilinaorpOretedor                            unlnoorpratid
Mutual ln8~rano4 aaapanles, their -8                             and   ropamta-
th e @or&sad
       ,                     e& u o p er a na
                                           ting
                                              b ?
                                                a d.blayth 6r lty
at 8enate 8lll Roe 181, .Mithtgiolmture,                          Aatb 1X57*




                                                                         Aeeiatazt
                                                                               ;      -   ;,
                                              ,/,          .“.
     :                                                                       . ,‘..
WJl’rAW         .
APPROVXD: